Citation Nr: 9905116	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C and liver damage, claimed to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to April 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for hepatitis C and 
liver damage, claimed to be the result of surgery, on the 
basis that the claims were not well grounded.  The Board 
REMANDED the case in June 1997 to the RO for additional 
development, and the case has been returned to the Board for 
appellate review.


FINDING OF FACT

The veteran acquired hepatitis C, which damaged his liver, 
prior to his 1987 VA medical treatment.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C and associated liver 
damage as a result of VA medical treatment have not been 
meet.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991), because he developed hepatitis C and related liver 
damage as a result of a blood transfusion received during a 
VA hospitalization in 1987.  In light of the fact that the 
record includes VA hospitalization and outpatient treatment 
records confirming that the veteran had a blood transfusion 
in 1987, and that he currently has hepatitis C and related 
liver damage, and a medical opinion (albeit from a VA Rating 
Board physician) indicating that the hepatitis C may be due 
to a transfusion given during the 1987 surgery, the Board 
finds that the veteran's claim is well grounded under 
38 U.S.C.A. § 5107(a).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The law provides that the VA may pay disability compensation 
to a veteran "in the same manner as if such disability, 
aggravation or death were service-connected" under the 
following circumstances: the veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization, 
medical, or surgical treatment, or the pursuit of certain 
vocational rehabilitation, or as a result of having submitted 
to an examination under any VA law or regulation, which is 
not the result of his willful misconduct, and such injury or 
aggravation results in additional disability or death to the 
veteran.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1998). 

In this case, medical professional negligence, carelessness, 
an "accident," etc., is no longer required to establish 
compensation under 38 U.S.C.A. § 1151.  Essentially all 
additional disability resulting from VA treatment may be 
compensated under 38 U.S.C.A. § 1151, except such disability 
which falls under certain narrowly prescribed exceptions, see 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S.115, 115 S. Ct. 552 (1994), none of which 
are applicable in this case.

VA outpatient treatment records disclose diagnoses of 
hepatitis C attributed to blood transfusions by history.  VA 
hospitalization reports confirm the transfusion of one unit 
of blood during surgery in August 1987, and the performance 
of subsequent surgeries that did not involve blood 
transfusions in 1989 and 1990.

In April 1995, the RO transferred the claims file to one of 
its Rating Board physicians for an opinion as to whether the 
veteran's hepatitis C and associated liver damage resulted 
from a transfusion given during a VA hospitalization.  That 
physician indicated that it is possible to acquire hepatitis 
C from a blood transfusion, but merely speculative to relate 
the veteran's liver damage to his hospitalization.  However, 
that opinion holds little weight.  The United States Court of 
Veterans Appeals (Court) has repeatedly cautioned the RO 
against utilizing its own expertise, instead of resorting to 
an unbiased expert opinion, as the basis for a determination 
of compensation.  See Futch v. Derwinski, 2 Vet. App. 204 
(1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has indicated 
that the RO must consider only independent medical evidence 
in support of its decision so as to ensure that all medical 
evidence contrary to the veteran's claim is made known to him 
and included in the record before the Court.  In addition, 
the Court specifically has held that a medical opinion from a 
rating board physician is not independent medical evidence 
and cannot be relied upon in the decision.  See Tucker v. 
Derwinski, 2 Vet. App. 201, 203 (1992).

In light of the Court's aforementioned holdings, the Board 
remanded this claim to the RO in June 1997 for the purpose of 
obtaining an unbiased medical opinion from the Chief of 
Gastroenterology at a VA Medical Center.  The Chief was 
instructed to discuss whether it is at least as likely as not 
that the veteran developed hepatitis C and/or liver damage as 
a result of VA treatment, including any transfusion that may 
have been given during a VA hospitalization.  

In May 1998, a response was received.  A VA physician 
indicated that: the veteran received two units of blood in 
August 1987 at a VA hospital; there was no record of any 
other VA transfusion; on admission, his chemistry tests 
showed no abnormalities; his liver chemistries were minimally 
elevated in April 1989; no notice of an abnormal appearance 
of the liver surface was made in August 1989; hepatitis C was 
diagnosed in September 1991; there is no history of alcohol 
use; and early cirrhosis was diagnosed in January 1992.  
According to the physician, it takes five to ten years for 
hepatitis to develop into chronic active hepatitis, and ten 
to twenty years for it to develop into cirrhosis.  He opined 
that the veteran's hepatitis C was first clinically 
identified in 1989.  His cirrhosis was diagnosed in 1992, 
five years after the blood transfusion.  In support of his 
statements, the physician cited two articles showing that: 
the median estimated duration of progression from hepatitis C 
to cirrhosis was 30 years; duration of progression was, in 
some cases, as short as 13 years in males infected after the 
age of 40 to 42; the expected median time to cirrhosis was 
less than 20 years in 33 percent of the cases, and greater 
than 50 years in 30 percent of the cases; and that duration 
of progression was shorter in males who became infected after 
the age of forty and who consumed 50 or more grams of alcohol 
daily.  The physician concluded that the articles established 
that even if an individual was in the highest risk group, his 
hepatitis C would take 13 to 15 years to develop into 
cirrhosis. 

Reviewing the veteran's history of Christmas disease (or 
factor 9 deficiency), which predates his 1987 hospitalization 
by a number of years, and pre-1987 surgeries and endoscopic 
procedures, the physician indicated that hepatitis C could 
have been transmitted to the veteran via an injection of 
factor 9 to correct bleeding problems, or during the pre-1987 
surgeries or endoscopic procedures.  In light of the 
foregoing, he concluded that "it is likely that the veteran 
acquired hepatitis C . . . some time prior to his care in the 
hospital administered by the VA in 1987 and subsequent years.  
The presence of cirrhosis on the liver biopsy in 1992 
suggests that the disease was likely acquired some time in a 
period of time in the 1970s or even earlier."

The veteran asserts that his claim should be granted based on 
the Rating Board physician's opinion and on his statements 
that he did not undergo any other procedure that could have 
caused him to develop the conditions.  The Board disagrees.  
While the Rating Board physician indicted that it was 
possible that the veteran acquired hepatitis C as a result of 
his 1997 transfusion, the second opinion from the VA 
physician is much more probative.  The second opinion 
discusses the natural history of the disease and the time 
frame of the progression from hepatitis C to liver disease 
after infection.  Such factors are extremely relevant in the 
veteran's case and the discussion of the time frame, 
supported by medical authority, is virtually dispositive of 
the central issue in this case: when would the veteran have 
to have been infected with hepatitis C to have developed 
liver disease in the early 1990's.  As the record contains no 
contrary medical opinion concerning the natural history and 
progression of hepatitis C, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that therefore, the claim must be denied on the merits. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C and liver damage, claimed to be the result of VA 
medical treatment is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

